EXHIBIT 10-EE

 

INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT is made this      day of                     ,         , between
PRIORITY HEALTHCARE CORPORATION, an Indiana corporation (the “Corporation”), and
«Name_of_Officer», an officer of the Corporation (“Officer”).

 

WITNESSETH THAT:

 

WHEREAS, Officer is performing valuable services for the Corporation; and

 

WHEREAS, recent developments with respect to the terms and availability of
Officers’ and Directors’ liability insurance (“D&O Insurance”) and with respect
to the application, amendment and enforcement of statutory and other
indemnification provisions generally have raised questions concerning the
adequacy and reliability of the protection afforded to Officers thereby; and

 

WHEREAS, in order to resolve such questions and thereby induce Officer to
continue to serve as an officer of the Corporation, the Corporation has
determined and agreed to enter into this contract with Officer;

 

NOW, THEREFORE, in consideration of Officer’s continued service as an Officer of
the Corporation after the date hereof the parties hereto agree as follows:

 

1. Indemnity of Officer. The Corporation hereby agrees to (i) hold harmless and
indemnify Officer against expenses (including attorneys’ fees), judgments,
fines, penalties and amounts paid in settlement resulting from any action, suit
or proceeding threatened or brought against Officer by reason of his or her
serving as an Officer of the Corporation or serving another enterprise in any
capacity at the request of the Corporation, and (ii) pay for or reimburse the
reasonable expenses incurred by Officer in advance of the final disposition of
the action, suit or proceeding, to the fullest extent now or hereafter
authorized or permitted by the provisions of the Indiana Business Corporation
Law, or by any amendment thereof or other statutory provision authorizing or
permitting such indemnification which is adopted after the date hereof.

 

2. Maintenance of Insurance.

 

(a) The Corporation represents that it presently has in force and effect
policies of D&O Insurance in insurance companies and amounts as summarized in
Attachment 1 (the “Insurance Policies”).

 

Subject only to the provisions of Section 2(b) hereof, the Corporation hereby
agrees that, so long as Officer shall continue to serve as an Officer of the
Corporation (or shall continue at the request of Corporation to serve as an
Officer, officer, employee or agent of another enterprise) and thereafter so
long as Officer shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal or investigative
by reason of the fact that Officer was an Officer of the Corporation (or served
in any of said other capacities), the Corporation will purchase and maintain in
effect for the benefit of Officer one or more valid, binding and enforceable
policy or policies of D&O Insurance providing, in all respects, coverage at
least comparable to that presently provided pursuant to the Insurance Policies.

 

(b) The Corporation shall not be required to maintain said policy or policies of
D&O Insurance in effect if said insurance is not reasonably available or if, in
the reasonable business judgment of the then Officers of the Corporation, either
(i) the premium cost for such insurance is disproportionate to the amount of
coverage or (ii) the coverage provided by such insurance is so limited by
exclusions that there is insufficient benefit from such insurance.



--------------------------------------------------------------------------------

3. Continuation of Indemnity. All agreements and obligations of the Corporation
contained herein shall continue during the period Officer is an Officer of the
Corporation (or is or was serving at the request of the Corporation as an
Officer, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise) and shall continue thereafter so long as
Officer shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal or investigative,
by reason of the fact that Officer was an Officer of the Corporation or serving
in any other capacity referred to herein.

 

4. Notification and Defense of Claim. Promptly after receipt by Officer of
notice of the commencement of any action, suit or proceeding, he or she will, if
a claim in respect thereof is to be made against the Corporation under this
Agreement, notify the Corporation of the commencement thereof; but the omission
to so notify the Corporation will not relieve it from any liability which it may
have to Officer otherwise than under this Agreement. With respect to any such
action, suit or proceeding as to which Officer notifies the Corporation of the
commencement thereof:

 

(a) The Corporation will be entitled to participate therein at its own expense;
and

 

(b) Except as otherwise provided below, to the extent that it may wish, the
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel satisfactory to Officer.
After notice from the Corporation to Officer of its election to so assume the
defense thereof, the Corporation will not be liable to Officer under this
Agreement for any legal or other expenses subsequently incurred by Officer in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Officer shall have the right to employ his or
her own counsel in such action, suit or proceeding but the fees and expenses of
such counsel incurred after notice from the Corporation of its assumption of the
defense thereof shall be at the expense of Officer unless (i) the employment of
counsel by Officer has been authorized by the Corporation, (ii) Officer shall
have reasonably concluded that there may be a conflict of interest between the
Corporation and Officer in the conduct of the defense of such action, or (iii)
the Corporation shall not in fact have employed counsel to assume the defense of
such action, in each of which cases the fees and expenses of Officer shall be at
the expense of the Corporation. The Corporation shall not be entitled to assume
the defense of any action, suit or proceeding brought by or on behalf of the
Corporation or as to which Officer shall have made the conclusion provided for
in (ii) above.

 

(c) The Corporation shall not be liable to indemnify Officer under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Corporation shall not settle any action or
claim in any manner, which would impose any penalty or limitation on Officer
without his or her written consent. Neither the Corporation nor Officer will
unreasonably withhold consent to any proposed settlement.

 

5. Repayment of Expenses. Officer agrees that he or she will reimburse the
Corporation for all reasonable expenses paid by the Corporation in defending any
civil or criminal action, suit or proceeding against Officer in the event and
only to the extent that it shall be ultimately determined that Officer is not
entitled to be indemnified by the Corporation for such expenses under the
provisions of the Indiana Business Corporation Law, the Corporation’s Articles
of Incorporation, its By-Laws, this Agreement or otherwise.

 

-2-



--------------------------------------------------------------------------------

6. Enforcement.

 

(a) The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Corporation hereby in order
to induce Officer to continue as an Officer of the Corporation, and acknowledges
that Officer is relying upon this Agreement in continuing in such capacity.

 

(b) In the event Officer is required to bring any action to enforce rights or to
collect moneys due under this Agreement and is successful in such action, the
Corporation shall reimburse Officer for all of his or her reasonable fees and
expenses in bringing and pursuing such action.

 

7. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof.

 

8. Governing Law; Binding Effect; Amendment and Termination.

 

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Indiana.

 

(b) This Agreement shall be binding upon Officer and upon the Corporation, its
successors and assigns, and shall inure to the benefit of Officer, his or her
heirs, personal representatives and assigns and to the benefit of the
Corporation, its successors and assigns.

 

(c) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

PRIORITY HEALTHCARE CORPORATION By:  

 

--------------------------------------------------------------------------------

    Steven D. Cosler    

 

--------------------------------------------------------------------------------

    «Name_of_Officer»

 

 

-3-